DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding independent claims 1 and 12, the amendment claims subject matter and introduces new matter that was not properly described in the application as filed.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  amended claim 1, lines 10-13 and new claim 12, lines 7-12 sets forth the new limitations “sensing a feature of an environment that is within ordinary human ability, but the wearer is unable to sense due to a disability; and augmenting the image in response to the sensed feature, such that an image of the real world is overlaid with the augmented image”.  And in dependent claims 13-14, lines 1-2 the new limitations “the sensed feature is not within the average sensing capability of humans” and “the sensed feature is within the average sensing capability of humans” which are not supported by the original disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Latta et al. (US 2013/0196757).
 	Regarding claim 1, Latta discloses, a method (Figs. 1-6), including steps of at a wearable device (200), sensing eye activity of a wearer (58);
sending one or more control messages (70, 344), responsive to the eye activity, to a second device (Para. 0061-0062);
at the wearable device, receiving an image of a status of the second device (Para. 0061-0062 and see 70, 344), the status being responsive to the control messages (Para. 0061-0062 and see 70, 344); and
presenting the image to the wearer (Para. 0061-0062 and see 70, 344).
Regarding claim 2, Latta discloses, the control messages are responsive to one or more of: audio, brain wave signals, movement of a body part, attempted movement of a non-present body part, from the wearer (Para. 0023, 0031, 0034-0036, 0048 and see 58, 62, 66, 70, 74, 216).
Regarding claim 3, Latta discloses, the eye activity includes a combination of two or more of: change in view direction, change in focal length, blink, squint (Para. 0023, 0031, 0034-0036, 0048 and see 58, 62, 66, 70, 74, 216).
Regarding claim 4, Latta discloses, the eye activity includes a combination of two or more of: change in view direction, change in focal length, blink, squint, concurrently from both eyes (Para. 0023 and 58).
Regarding claim 5, Latta discloses, the image includes one or more of: audio, audiovisual, visual signals, from the second device (Para. 0061-0062 and see 70, 344).
Regarding claim 6, Latta discloses, wherein the image includes one or more of: audio, audiovisual, visual signals (Para. 0061-0062 and see 70, 344).
Regarding claim 7, Latta discloses, a method as in claim 1, including steps of at the wearable device, maintaining a context responsive to the status of the second device (Para. 0061-0062 and see 70, 344); identifying the eye activity responsive to sensing (Para. 0023 and 0047); determining a target action in response to identifying and in response to the context; herein the control messages are responsive to the target action (Para. 0061-0062 and see 70, 344).
Regarding claim 8, Latta discloses, identifying a manipulator not available to the wearer (Para. 0061-0068); at the wearable device, sensing a substitute for the manipulator not available to the wearer (Para. 0061-0068); wherein the control messages are responsive to the substitute (Para. 0061-0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Latta et al. (US 2013/0196757) as applied to claim 1 above, in view of Beninato et al. (US 2005/0259641).
Latta remains as applied to claim 1 above.
Latta does not disclose sensing a feature of the environment that is within ordinary human ability, but the wearer is unable to sense due to a disability; and augmenting the image in response to the sensed feature, and augmenting the image includes presenting the feature in the image using a second sense that the wearer is able to use, as a substitute for the feature the wearer is unable to sense due to the disability.
Beninato teaches, from the same field of endeavor that in a method that it would have been desirable to include sensing a feature of the environment that is within ordinary human ability (Para. 0008 and 0046), but the wearer is unable to sense due to a disability (Para. 0008 and 0046); and augmenting the image in response to the sensed feature (Para. 0008 and 0046), and augmenting the image includes presenting the feature in the image using a second sense that the wearer is able to use (Para. 0008 and 0046), as a substitute for the feature the wearer is unable to sense due to the disability (Para. 0008 and 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sensing a feature of the environment that is within ordinary human ability, but the wearer is unable to sense due to a disability; and augmenting the image in response to the sensed feature, and augmenting the image includes presenting the feature in the image using a second sense that the wearer is able to use, as a substitute for the feature the wearer is unable to sense due to the disability as taught by the method of Beninato in the method of Latta since Beninato teaches it is known to include these features in a method for the purpose of providing a method that effectively compensates for a disability a user has.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddick (US 10,878,775), Baughman et al. (US 2018/0341322) and Jones (WO 2005/013806) disclose a wearable device that presents an augmented reality view-scape, and senses a feature of an environment that is within ordinary human ability, but the wearer is unable to sense due to a disability; and augmenting the image in response to the sensed feature, such that an image of the real world is overlaid with the augmented image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/16/2022